07/31/2017
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                          Assigned on Briefs March 1, 2017

                                  IN RE B.B., ET AL.

               Appeal from the Circuit Court for Montgomery County
                  No. CC-15-CV-2518         Ross H. Hicks, Judge
                     ___________________________________

                          No. M2016-01642-COA-R3-JV
                      ___________________________________


In this dependency and neglect case, A.L.B. (father) reported to DCS that K.J.B. (mother)
had physically abused their daughter, B.E.B. (child 1). After investigating the alleged
abuse, DCS filed a petition to declare child 1 and her brother, B.A.B. (child 2)
(collectively the children), dependent and neglected in mother’s care. The Montgomery
County Juvenile Court adjudicated the children dependent and neglected. Mother
appealed to the trial court. That court found clear and convincing evidence of abuse.
Accordingly, the court adjudicated the children dependent and neglected. Mother
appeals. We affirm.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                            Affirmed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and ARNOLD B. GOLDIN, JJ., joined.

B. Nathan Hunt and Zachary L. Talbot, Clarksville, Tennessee, for the appellant, K.J.B.

Herbert H. Slatery III, Attorney General and Reporter, and Kathryn A. Baker, Assistant
Attorney General, Nashville, Tennessee, for the appellee, Tennessee Department of
Children’s Services.


                                       OPINION

                                           I.

      The parents in this case were going through a divorce. While the divorce was
ongoing, they were voluntarily splitting parenting time equally. The children were in
mother’s care from July 27, 2015 until July 29, 2015 when they returned to father. Upon
returning to father, child 1 had marks and bruising on the side of her face. She informed
father that mother had slapped her multiple times across the face.

        On July 31, 2015, father reported mother’s physical abuse of child 1 to DCS. That
same day, Melanie Campbell, a DCS investigator, responded to the referral. Ms.
Campbell first spoke with father. Her purpose was to obtain some background
information. Father reported that mother’s physical treatment of child 1 had escalated
over the previous two years. He also reported that mother called the child names and that
the names have gotten progressively worse. Ms. Campbell then interviewed child 1 at
daycare. Child 1 reported that mother slapped her across the face one to two times per
day. In addition to this behavior, child 1 also stated that mother calls her derogatory
names. During the interview, Ms. Campbell observed that child 1 had a mark below her
left eye and bruising on the right side of her face. Child 1 reported that the bruising had
been caused by mother slapping her multiple times. At daycare, Ms. Campbell attempted
to interview child 2 who was three years old at the time. She could not obtain any
information from him because he kept asking for father. Ms. Campbell attempted to
interview mother, but she was uncooperative and verbally aggressive. During the course
of her investigation, Ms. Campbell also spoke with mother’s sister who reported concerns
about mother’s treatment of child 1. She stated that over the past two years, mother had
gotten more verbally and physically aggressive with child 1.

        Based upon its investigation, DCS created an “immediate protection agreement” to
protect the children from the risk of harm. This agreement placed the children with father
and allowed mother to have supervised visitation with the children but no overnight
visits. As part of the immediate protection agreement, mother was required to schedule a
clinical assessment with a parenting component within ten business days and complete
parenting classes.

       On August 5, 2015, DCS filed a petition for dependency and neglect. On July 11,
2016, the trial court heard the case. In its ruling, the court noted that, although mother
had a clinical assessment and had taken a parenting class, she had done little else to be
reunited with the children. The trial court found clear and convincing evidence of abuse
and neglect with respect to child 1. The court found that, while there was not specific
proof of abuse to child 2, “the fact that there is abuse of one child justifies the department
in treating both children as being threatened by the mother’s abuse and neglect.”
Accordingly, the court adjudicated the children dependent and neglected in mother’s
care. The court ordered that the immediate protection agreement remain in effect.
Mother appeals.

                                             II.

       On appeal, mother raises the following issue taken verbatim from her brief:
                                          -2-
              Whether the record supports the trial court’s finding by clear
              and convincing evidence that the minor child [1] was
              dependent and neglected.

(Paragraph numbering in original omitted.)

                                             III.

       With respect to dependency and neglect proceedings, we have observed the
following:

              Under Tennessee Code Annotated § 37-1-129, dependency
              and neglect must be established by clear and convincing
              evidence. . . . “Evidence satisfying the clear and convincing
              evidence standard establishes that the truth of the facts
              asserted is highly probable and eliminates any serious or
              substantial doubt about the correctness of the conclusions
              drawn from the evidence.” The evidence should produce a
              firm belief or conviction as to the truth of the allegations
              sought to be established. “In contrast to the preponderance of
              the evidence standard, clear and convincing evidence should
              demonstrate that the truth of the facts asserted is ‘highly
              probable’ as opposed to merely ‘more probable’ than not.”

In re S.J., 387 S.W.3d 576, 587 (Tenn. Ct. App. 2012) (internal citations omitted). We
have further elaborated the standard of review as follows:

              Whether the ultimate issue[] of dependency and neglect . . .
              ha[s] been established by clear and convincing evidence [is a]
              question[] of law, which we review de novo with no
              presumption of correctness. To the extent the trial court made
              findings of fact in support of the ultimate issues, we review
              the factual findings pursuant to Tenn. R. App. P. 13(d), de
              novo with a presumption of correctness unless the evidence
              preponderates otherwise.        However, the trial court’s
              conclusions of law concerning the ultimate issues are
              reviewed de novo without a presumption of correctness.

Cornelius v. Dep’t of Children’s Servs., 314 S.W.3d 902, 907 (Tenn. Ct. App. 2009). In
summary, “this Court will review the trial court’s specific findings of fact in support of
its ultimate conclusions de novo, pursuant to Tenn. R. App. P. 13(d), with a presumption
of correctness; however, we will review . . . conclusions of law, i.e., that . . . the children
                                           -3-
are dependent and neglected, de novo with no presumption of correctness.” Id.

                                              IV.

                                              A.

      As relevant to this case, Tenn. Code Ann. § 37-1-102(b)(13)1 defines a “dependent
and neglected child” as follows:

              (F) Who is in such condition of want or suffering or is under
              such improper guardianship or control as to injure or
              endanger the morals or health of such child or others;

              (G) Who is suffering from abuse or neglect[.]

Abuse exists when a child “is suffering from, has sustained, or may be in immediate
danger of suffering from or sustaining a wound, injury, disability or physical or mental
condition caused by brutality, neglect or other actions or inactions of a parent, relative,
guardian or caretaker[.]” Tenn. Code Ann. § 37-1-102(b)(1).

      This Court has stated the following with respect to a situation where a parent has
more than one child:

              [E]ven if the record contained zero evidence on [the parent’s]
              care of [other children], it would not matter. The statutory
              definition of a dependent and neglected child expressly
              addresses such circumstances; the definition includes any
              child who is “under such improper guardianship or control as
              to . . . endanger the . . . health of such child or others.” Given
              the abuse and neglect suffered by [one child], it is clear that
              the other children under [the parent’s] care are “under such
              improper guardianship . . . as to . . . endanger the . . . health of
              such child . . . .” It would be anomalous indeed if DCS, after
              finding one child in a household suffered abuse and neglect,
              was powerless under the dependency and neglect statutes to
              remove other children in the household.

In re S.J., 387 S.W.3d 576, 589-90 (Tenn. Ct. App. 2012) (internal citation omitted).



       1
        On July 1, 2016, Tenn. Code Ann. § 37-1-102 (b) was amended, causing the definition
of “dependent and neglected child” to be renumbered from subsection (12) to (13).
                                             -4-
                                            B.

      The trial court made the following findings in holding that clear and convincing
evidence supports a finding that the children are dependent and neglected:

             The proof before the Court today is the statements made by
             the child . . . that were reported to the DCS case worker,
             Melanie Campbell, the testimony of [father] who testified that
             the same statements of abuse were made to him, and the
             report to the Court by the Guardian Ad Litem who confirmed
             that [child 1] also reported the same statements of abuse to
             her.

             The photographs that were submitted into evidence support
             the testimony before the Court. These photographs clearly
             depict some redness, and a mark just above the left eye that
             extends to the eyebrow area on the child’s face. The
             testimony was that these photographs were taken several days
             after the incident occurred and they still depict the injuries to
             the child.

             The DCS petition alleges that [mother] slapped the child
             repeatedly, causing injuries to [child 1]. The DCS petition
             also alleges that [mother] verbally abused [child 1] by calling
             her derogatory names.

             Even though the injuries to [child 1] are not severe, the Court
             finds that the child . . . suffered physical and verbal abuse,
             including psychological abuse from derogatory name calling,
             at the hands of her mother . . . .

             The Court finds by clear and convincing evidence that the
             State has established that the allegations in the petition are
             true and that there was abuse and neglect pursuant to T.C.A. §
             37-1-102(b)(12) on the part of [mother] as to [child 1] in this
             case.

             That there is no proof before the Court that the minor child,
             [B.A.B], suffered any physical, psychological, or verbal
             abuse or neglect. However, the Court finds that the abuse of
             one child that is a sibling of and residing in the same home as
             a child that has been physically and psychologically abused,
             justifies DCS involvement with both children due to the
                                            -5-
              substantial risk of harm of abuse or neglect that [mother]
              could pose to both children.

Based on these findings, the court found that the children were dependent and neglected
in mother’s care. The court ordered that the immediate protection agreement remain in
effect as an order of the court.

                                            C.

                                            i.

        Mother argues that DCS failed to prove dependency and neglect by clear and
convincing evidence. In her brief, mother’s argument focuses on the testimony of the
witnesses at trial. She asserts that DCS’s witnesses were not credible. With regard to
Ms. Campbell’s testimony, mother argues that her testimony “was not sufficiently
credible to produce a firm belief in the truth of the abuse allegations and it did not
eliminate any real doubt about the correct conclusion to be drawn.” Mother also attacks
father’s testimony. She claims that his testimony lacked credibility, was confusing, and
failed to establish a high probability of dependency and neglect.

       In addition to attacking the testimony of DCS’s witnesses, mother asserts that two
of her co-workers who are licensed medical professionals “fully rebutted the allegations
of abuse.” These witnesses testified that the day after the alleged abuse, they did not
notice signs of physical injury to the children and that child 1 did not appear to be
wearing makeup. Mother claims that the observations of her witnesses “refute[] DCS and
[father’s] allegation that [she] slapped or otherwise abused [child 1] on the night of
Monday, July 27, 2015.”

       Mother concludes that “the trial court had before it competing witnesses, and the
testimony provided by those witnesses could not have rationally ‘produce[d] in a fact-
finder’s mind a firm belief or conviction regarding the truth of the facts sought to be
established.’ ” She claims that DCS has not met its burden of proof. We disagree.

                                                 ii.

       Rather than showing exactly how the evidence preponderates against the trial
court’s findings, mother merely rehashes the trial testimony. In doing so, she focuses on
mother’s assessment of the credibility of the witnesses. Mother’s focus on the testimony
of the trial witnesses fails to establish that the evidence preponderates against the trial
court’s findings. In reviewing this record, however, we must focus on the trial court’s
assessment of the credibility of the witnesses rather than mother’s assessment.

       With respect to a trial court’s assessment of trial testimony, the Supreme Court has
                                             -6-
stated the following:

              [A] reviewing court must give “considerable deference” to
              the trial judge with regard to oral, in-court testimony as it is
              the trial judge who has viewed the witnesses and heard the
              testimony. . . . [B]ecause there is no requirement that a trial
              court make express findings of fact regarding a witness’s
              credibility, the absence of such findings does not alter the
              applicable standard of review. Indeed, the trial court’s
              findings with respect to credibility and the weight of the
              evidence . . . generally may be inferred from the manner in
              which the trial court resolves conflicts in the testimony and
              decides the case.

Richards v. Liberty Mut. Ins. Co., 70 S.W.3d 729, 733-34 (Tenn. 2002) (internal
citations omitted).

       In this case, the trial court’s order, as previously noted by us, states the following:

              The proof before the Court today is the statements of abuse
              made by the child . . . that were reported to the DCS case
              worker, Melanie Campbell, the testimony of [father] who
              testified that the same statements of abuse were made to him,
              and the report to the Court by the Guardian Ad Litem who
              confirmed that [the child] also reported the same statements
              of abuse to her.

              The photographs that were submitted into evidence support
              the testimony before the Court.

(Paragraph numbering in original omitted.) Clearly, the court weighed the testimony of
the witnesses at trial. The trial court specifically found that the photographs support the
testimony of DCS’s witnesses. While the trial court did not specifically state that it found
those witnesses credible, that does not change the outcome of the case. Courts are not
required to specifically make credibility determinations. We can infer from the trial
court’s factual findings that it made credibility determinations adverse to the evidence
supporting mother’s position in this case. The evidence does not preponderate against the
trial court’s factual findings, said by the trial court to be based on clear and convincing
evidence of dependency and neglect.

      The evidence does not preponderate against the trial court’s finding, made by clear
and convincing evidence, of dependency and neglect. Father and DCS both provided
photographs depicting the injuries to child 1’s face. These photographs were consistent
                                           -7-
with the allegations in this case and the testimony at trial about the incident. Ms.
Campbell’s investigation supports a finding that mother slapped child 1 multiple times
causing her injuries and that she calls her names on a regular basis. The evidence
demonstrates that the incident in question was not an isolated event. Father reported that
mother’s treatment had gotten progressively worse over the years. Mother’s sister also
reported the same concern to Ms. Campbell. The evidence demonstrates that child 1 had
sustained injury at the hands of mother, which constitutes abuse under Tenn. Code Ann. §
37-1-102(b)(1). Furthermore, a child who is suffering from abuse is “dependent and
neglected” under Tenn. Code Ann. § 37-1-102(b)(13)(G). We hold, as a matter of law,
that the evidence does not preponderate against the trial court’s finding that child 1 is
dependent and neglected in mother’s care.

                                            D.

       Mother asserts that the trial court “found that DCS had failed to meet its burden of
proof by clear and convincing evidence that [child 2] was a dependent and neglected
child.” This assertion, however, is false. The court did in fact adjudicate child 2
dependent and neglected. While the court found that there is no proof of specific abuse
or neglect with respect to child 2, the court found that the abuse of child 1 justifies DCS
involvement with child 2. The court found that the abuse of child 1 demonstrates a
“substantial risk of harm of abuse or neglect that [mother] could pose to both children.”
See Tenn. Code Ann. § 37-1-102(b)(13)(F). Thus, despite the lack of evidence that child
2 has suffered at the hands of mother, the abuse of child 1 justifies DCS’s involvement
with child 2. Based upon that finding, the court entered the immediate protection
agreement as an order of the court, which also placed child 2 with father. The proof does
not preponderate against the trial court’s findings made by it based upon clear and
convincing evidence.

       As previously quoted, a dependent and neglected child includes a child

              [w]ho is in such condition of want or suffering or is under
              such improper guardianship or control as to injure or
              endanger the morals or health of such child or others[.]

Tenn. Code Ann. § 37-1-102(b)(13)(F). This Court has previously found that when one
child has been abused, the other children in the household may be found to be dependent
and neglected. See In re S.J., 387 S.W.3d at 589-90. That is clearly the situation before
us. In this case, there is clear and convincing evidence that mother abused child 1 and
that the child is dependent and neglected. Mother’s treatment of child 1 has gotten
progressively worse and poses a risk that child 2 might, in the absence of action by DCS,
suffer abuse. Mother’s abuse of child 1demonstrates that child 2 is under such improper
guardianship so as to “injure or endanger [his] morals or health” and is dependent and
neglected under Tenn. Code Ann. § 37-1-102(b)(13)(F). The evidence does not
                                           -8-
preponderate against the trial court’s finding that child 2 is dependent and neglected in
mother’s care.

                                            V.

       The judgment of the trial court is affirmed. The costs on appeal are assessed to the
appellant, K.J.B. This case is remanded for enforcement of the trial court’s judgment and
for collection of costs assessed below.



                                           _______________________________
                                           CHARLES D. SUSANO, JR., JUDGE




                                           -9-